DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Application Status
Applicant’s amendments filed September 13, 2021 amending claims 1, 4 and 5 and adding new claims 14-16 are acknowledged.  Accordingly, claims 1-11 and 14-16 are under examination.
In amended claim 1, all of lines 12-14 were newly added.  However, Applicant failed to underline portions in line 12.  CFR 1.121(c)(2) states “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “wherein the step of isolating the part-linker fusions using an exonuclease does not require gel electrophoresis”.  Claim 10 depends from claim 1, which uses the transition phrase “consisting essentially of” which excludes anything that would materially affect the basic characteristics of the invention.  The specification states that “the present invention discloses a method of purifying the part-linker fusion resulting from the inABLE® assembly without the need to conduct gel electrophoresis” ([0039]).  Accordingly, including the use of gel electrophoresis in the isolating step would materially affect the basic characteristics of the invention.  As such, claim 1 is interpreted to already exclude the use of gel electrophoresis in the isolating step.  Therefore, claim 10 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the isolation occurs with a specificity greater than using gel electrophoresis” in lines 7-8.  This limitation is generic and not specific to any type of gel electrophoresis or density of gel.  The type and density of gel matrices differ in their pore size, which in turn is the most basic determinant of resolution power (i.e. specificity) of gel electrophoresis (Ausubel et al., Current Protocols in Molecular Biology, Chapter 2; page 2.0.2).  For instance, agarose gels typically resolve DNA in the 500-5,000 base pair range; whereas acrylamide gels can resolve DNA fragments less than 500 base pairs (page 2.0.2).  Polyacrylamide gels can even resolve DNA fragments that differ by only one nucleotide (page 2.0.2).  Thus by referring to a “gel electrophoresis”, Claim 1 is referencing to a method that is variable.  MPEP 2173.05(b)(II) states “A claim may be rendered indefinite by reference to an object that is variable.”  In this case, the resolution or specificity of gel electrophoresis is variable depending the type and gel density.  Therefore claim 1 as whole is indefinite.
Claim 1 further recites “wherein the joining of the isolated part-linker fusions occurs with an accuracy greater than when using gel electrophoresis alone” in lines 9-11.  This limitation is also referring to a generic method of gel electrophoresis.  The accuracy of joining the part-linker fusions will depend on the purity of the DNA isolated, which it turn depends on resolution power of the gel type and 
Claim 1 further recites “wherein the efficiency of joining the part linkers fusions is not reduced when gel electrophoresis is omitted thereby providing significant time savings” in lines 12-14.  The specifications indicate that isolating part-linkers by gel electrophoresis would take about 90 minutes ([0008]) while using an exonuclease takes 30 minutes ([0013]).   However, different gel electrophoresis methods have been streamlined to reduce the time of making and running a gel (e.g. Brody et al., Ultra-fast high-resolution agarose electrophoresis of DNA and RNA using low-molarity conductive media.  BioTechniques (2004), 37(4): 598-602).  Whether the method of claim 1 “provides significant time savings” is dependent on the specific gel electrophoresis method variables, including type of gel, density of gel, voltage, and conductive media.  Therefore, the limitation is indefinite for the reasons described above.  
Furthermore, the recitation of “provides significant time savings” in claim 1 is a relative term which renders the claim indefinite.  The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In terms of time, the specification indicates a time savings of approximately one hour over gel electrophoresis ([0008] and [0031]) and approximately six hours over the use of streptavidin beads ([0012]).  However, the only uses of “significant” in the specification are in reference to residual DNA and the ability to assemble five fragments ([0036], [0044] and [0074]).  Since the “significant time savings” is unclear, it not clear how quickly the claimed method is required to occur in order realize “significant time savings”.  For example, it is not clear whether the claims encompass methods in which isolating and joining steps are allowed to occur over a span of 90 minutes without the use of gel electrophoresis.  In other words, it is not clear whether such embodiments would be encompassed if they did not realize “significant time savings.”

Claim 1 requires “at least two DNA truncated parts”, which encompasses an embodiment where there are only two truncated parts.  The recitation of “joining the isolated part-linker fusions occurs with an accuracy greater . . .” is confusing in the context of only two truncated parts.  It is not clear how the accuracy could be higher or lower when there is only one possible outcome of joining two parts together. 
Claim 1 is also not clear because it recites two joining steps.  It is not clear whether they refer to the same joining step or whether two separate joining steps are required.  In the event that two joining steps are required, it’s not clear whether the limitation of “accuracy greater than when using gel electrophoresis alone” applies to only the first joining step or applies to both joining steps.  Likewise, it is also not clear whether the limitation of “efficiency of joining the part linkers fusions is not reduced . . .” applies to only the second joining step or applies to both joining steps.
Finally, the recitation of “the efficiency of joining the part linkers fusions is not reduced when gel electrophoresis is omitted” is confusing because it appears to suggest that the claim is open to the use of gel electrophoresis.

Claim 16 recites “wherein the joining of isolated part-linker fusions occurs at an efficiency and accuracy greater than using gel electrophoresis alone” in lines 7-9.  Gel electrophoresis is referring to a variable method, and therefore renders the claim indefinite for the reasons described above for claim 1.  

Claim 15 recites “improving efficiency and accuracy of assembling DNA without use of a gel electrophoresis purification step” in lines 7-8.  However, there is no joining step in claim 15.  It is not clear how a method that does not explicitly include a joining step of nucleic acids can increase the accuracy and efficiency of assembling nucleic acids.  
It is also not clear what “improving efficiency and accuracy” is referring to.  It is not clear if the method must improve efficiency and accuracy of assembling over a method in which gel electrophoresis is included or whether it must improve efficiency and accuracy of assembling over all methods of assembling nucleic acids.  Furthermore, the reference to accuracy in a method that encompasses assembling only two Part-Linkers is also confusing for the reasons described above for claim 1.

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Response to Arguments
	Applicants argue that including an accuracy limitation was valid in their remarks filed December 22, 2020 because it referred to an embodiment in which there were 6 DNA fragments (see Remarks page 11).  This argument has been fully considered but is not persuasive because claims 1, 15 and 16 are not limited to six DNA fragments.  Thus, the reference in claims 1, 15 and 16 to the accuracy of assembling the part-linker fusions when there are only two part-linkers is unclear as described in the rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Che (US 8,999,679) in view of Liu (US 20160230222 A1, published August 11, 2016, filed February 11, 2016), Tsai (US 20160208241 A1, published July 21, 2016, filed January 14, 2016) and McReynolds (McReynolds and Nichols.  Unit 3.11 Exonucleases.  Current Protocols in Molecular Biology (2011) Supplement 96).

As described above the limitations in the isolation and joining steps that refer to gel electrophoresis in claims 1 and 16 are indefinite because gel electrophoresis is a generic term encompassing different methods resulting in varying degrees of size resolution.  For the purposes of examination, these limitations are given little patentable weight.  Also for the purpose of examination, the two joining steps in claim 1 are interpreted to refer to the same joining step.  Also as described above, it is not clear what “improving efficiency and accuracy” in claim 15 is referring to.  It is not clear what the method needs to improve over.  Therefore, for the purposes of examination, this limitation is given little patentable weight.  

Regarding claim 1, Che teaches a method of assembling polynucleic acid sequences (Abstract).  Che teaches using (i.e. providing) two DNA truncated parts, Part A and Part Z (FIG. 6; DNA nucleic acid 
Che does not teach using linkers having at least one phosphorothioate bond resistant to nuclease cleavage.  Che also does not teach using an exonuclease to isolate the part-linker fusions.
Liu teaches a method of isolating target PCR products after an amplification reaction that also creates undesired products (FIG 3; [0102]-[0106]).  Liu teaches ligating adapters (i.e. linkers) that contain 3-6 phosphorothioate bonds to both ends of the desired double stranded PCR products in the mixture (FIG 3; [0103]).  Liu teaches treating the mixture with Exonuclease I and/or Lambda exonuclease, which degrades the aberrant PCR products, but not the protected target PCR products with the modified adapters (FIG 3; [0103]).  Liu teaches that the target PCR product with modified adapters “can be used in various downstream applications with, or without, further purification to remove the debris of the non-specific products” ([0103]).
 Tsai teaches a method of reducing the complexity of a population of nucleic acids that results in enrichment of a target (Abstract).  Tsai teaches addition of adapters that are not subject to exonuclease cleavage to both ends of a target nucleic acid “provides an added benefit where subsequent enrichment steps use exonuclease digestion since only fragments capped by undigestible 
	Furthermore, McReynolds teaches various characteristics of exonucleases.  Specifically, McReynolds teaches that exonuclease I and exonuclease III from E.coli are 3’ [Wingdings font/0xE0] 5’ exonucleases that degrade ssDNA and dsDNA respectively (Table 3.11.1).  McReynolds also teaches that Lambda exonuclease degrades dsDNA 5’ [Wingdings font/0xE0] 3’ (Table 3.11.1).  McReynolds also teaches ExoVII exonuclease degrades ssDNA in both directions (Table 3.11.1).  Finally, McReynolds teaches that ExoI, ExoIII and Lambda exonuclease degrade nucleic acids to nucleotides (Table 3.11.1).
It would have been obvious to one skilled in the art to replace the generic linkers and affinity-based isolation step of the linker-part fusions of Che with the phosphorothioate-containing linkers and exonuclease-based isolation step used in Liu because it would have amounted to the substitution of one known nucleic acid and one known isolation method for another to yield predictable results.  Che’s method includes only the steps of the present invention (providing, ligating, isolating and joining) with the exception of isolating target nucleic acids that have linkers attached at both ends.  Liu’s method includes a step of specifically isolating a nucleic acid with linkers at both ends by using linkers with nuclease-resistant bonds and degrading the undesired nucleic acids using an exonuclease.  Liu demonstrates using nuclease-resistant phosphorothioate bonds to protect and isolate a nucleic acid of interest by ligating phosphorothioate-modified linkers to a PCR product, which can be a source of the Part in the method of Che.  This approach of isolating a nucleic acid is well known in the prior art as 
One skilled in the art would also have a reasonable expectation of success of using Liu’s exonuclease I or lambda exonuclease to degrade aberrant part-linker fusions and unincorporated linkers in Che’s method because Liu and Tsai separately teach four different exonucleases that can be used with this approach.  Furthermore, McReynolds teaches that each of the exonucleases in Liu and Tsai have exonuclease activity in one or both directions.  Because the linkers and parts in Che are double stranded, either a 3’[Wingdings font/0xE0]5’ or 5’[Wingdings font/0xE0]3’ exonuclease would degrade an unincorporated linker or unlinked-part due to free unmodified 5’ and 3’ ends at one or both sides.   Thus, one skilled in the art would have a reasonable expectation of success of using the phosphorothioate-containing linkers and exonuclease-based isolation as taught by Liu to isolate the part-linker fusions in Che.  

Regarding claims 2 and 3, Che teaches using the complementary overhangs (i.e. annealing) and ligating the part-linker fusions together to form a polynucleic acid sequence (FIGs 6 and 7; col 15, line 38 through col 16, line 7).  

Regarding claim 5, Liu teaches the adapter (i.e. linker) has 3 to 6 consecutive phosphorothioate bonds ([0103]; FIG 3, indicated by *N).

Regarding claim 6, Che teaches Part Z ligated to XL1-XL2 at the 3’ end (i.e. a first part-linker fusion) and Part A ligated to XP2-XP1 at the 5’ end (i.e. a second part-linker fusion) (FIG 6).  Che teaches the Part Z-Linker XL1 overhang is complementary to the Part A-Linker XP1 overhang (Col 15, lines 48-49).

Regarding claims 7, Che teaches “the ligation occurs by means of the complementarity of the overhangs at the 3'-end of Part Z and at the 5'-end of Part A” (paragraph spanning columns 15 and 16), indicating that the part-linker fusions can self assemble.

Regarding claim 8, Liu teaches removal of undesired PCR products by using exonuclease degradation (FIG 3). The obviousness of using an exonuclease to remove aberrant part-linker fusions is discussed above as applied to claim 1.

Regarding claim 9, Che teach the method is amenable to automation (col. 18, lines 13-14).

Regarding claim 10, the obviousness of isolating the part-linker fusions using an exonuclease and without the use of gel electrophoresis is recited above for claim 1.

Regarding claim 11, Liu teaches using E.coli exonuclease I and/or Lambda exonuclease ([0103]).  Tsai teaches using ExoIII (i.e. exonuclease III) after ligation of the adapters to remove non-target fragments ([0071]).  It would have been obvious to one skilled in the art to use exonuclease III as the exonuclease in the method of Che as modified by Liu as it would have amounted to a simple substitution of one known endonuclease for another by known means to yield predictable results.  As described above for claim 1, Tsai teaches that ExoIII can degrade non-protected nucleic acids, and that nuclease-based removal of non-targets can be used instead of size-based selection.  Furthermore, McReynolds teaches that either ExoI or ExoIII can fully degrade nucleic acids.  Thus, it would have been entirely predictable to use Exonuclease III as taught by Tsai and phosphorothioate linkers as taught by Liu, instead of using gel electrophoresis to isolate the part-linker fusions in the method of Che.

Regarding claim 14, “Without use of a gel electrophoresis purification step” is interpreted to encompass a method that does not use gel electrophoresis to purify any of the reagents or products.  Furthermore, “achieving efficient and accurate assembled DNA” is interpreted as a functional limitation of the method as a whole which does not use gel electrophoresis.  
The teachings of Che and Liu are recited above and applied as for claim 1.  
Liu also teaches that ligating phosphorothioate-modified adapters to PCR products amplified from the human genome, and cleaving non-ligated products using an exonuclease, resulted in PCR products ranging from 200-400 base pairs, indicating efficient removal of short unincorporated primers ([0216]).  Liu also teaches that 99.46% of the PCR products aligned with a sequence from the human genome further indicating efficient removal of aberrant PCR products ([0216]).
The obviousness of using an exonuclease and nuclease-resistant adapters is addressed above for claim 1.  Liu’s success at isolating desired target nucleic acids away from aberrant PCR products and unincorporated short oligonucleotides further supports the obviousness of using an exonuclease and nuclease-resistant linkers in the assembly method of Che.  One skilled in the art would be motivated to use nuclease-resistant linkers followed by exonuclease treatment in the method of Che because Liu teaches that they be can used to remove unwanted side products (i.e. incomplete part-linker fusions) and unincorporated reagents (i.e. unincorporated linkers).   

Regarding claim 4, Liu teaches using adapters (i.e. linkers) with phosophorothioate bonds as described above for claim 1 and 14.

Regarding claims 15 and 16, the teachings of Che and Liu are described above and applied as for claim 1 and 14.  The obviousness of using an exonuclease and nuclease-resistant adapters is addressed above for claim 1.

Response to Arguments
	Applicants argue that the addition of limitations to the claims regarding the efficiency and accuracy of DNA assembly compared to when gel electrophoresis is not omitted renders the claim non-obvious over Che in view of Osborne and Liner because none of the references teach the use of modified linkers and exonuclease to increase the efficiency and accuracy of DNA assembly (See Remarks pages 8, 11 - last paragraph, and 12 - paragraph 3).  This argument has been fully considered, but is not persuasive for the following reasons.
	First, the addition of the limitations referencing gel electrophoresis render the claim indefinite as described above.  There are many types and densities of gel electrophoresis so it is not clear if steps in the method provide for greater accuracy than using a high percentage PAGE or agarose gel that can 
	Second, the secondary references of Osbourne and Liner have been replaced with Liu.  Liu specifically teaches isolating PCR products, which are analogous to a Che’s Parts, by attaching phosphorothioate-modified linkers for the sole purpose of protecting the PCR product from nuclease cleavage.  Liu explicitly states the PCR product with attached linkers can be used for downstream applications indicating that Liu’s PCR product could be used for cloning purposes as in Che’s method.  Finally Liu teaches isolating the PCR-Linker products away from aberrant PCR products and very small DNA fragments like primers and linkers.  One skilled in the art would be motivated to use the modified linkers/adapters and exonuclease in Liu because Liu teaches that the target DNA is highly pure and can be used for downstream applications.  
Third, the addition of limitations regarding the efficiency and accuracy without the use of gel electrophoresis are considered intended use of the claimed invention.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Liu does not use gel electrophoresis to isolate the target DNA of interest.  In the rejection above, Examiner indicates that it would have been obvious to replace Che’s isolation step using gel electrophoresis with Liu’s isolation step using nuclease-resistant linkers and exonuclease treatment.  The resultant method of combining the prior art Che and 

	Applicant further argues that phosphorothioate linkages were not known in the art to increase the accuracy or efficiency of DNA assembly (see Remarks page 9, paragraph 1).  This argument has been fully considered, but is not persuasive because phosphorothioate linkages have been used in the prior art in the context of DNA assembling and cloning.  For instance, Harney (US 20080032399 A1) uses primers with phosphorothioate (PS) linkages to amplify a target region and protect the 5’ end of each strand (FIG 1).  Harney then adds an endonuclease to chew back the 3’ end to create sticky ends and assemble DNA fragments (FIG 1).  Thus, the use of phosphorothioate linkages in the art of DNA assembly is well known.

Applicant further argues that Osbourne is in the field of creating DNA libraries which is very different than field of DNA assembly and therefore it would not suggest to one skilled in the art to use the solution of Osbourne in the method of Che (See Remarks, page 10).  Although Osbourne is not being relied upon, Liu is also directed to methods of creating DNA libraries.  However, the argument has been fully considered but is not persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case Liu teaches isolating nucleic acids of interest away from smaller unincorporated nucleic acids and aberrant PCR products.  Since Che teaches that chemical means could also be used to isolate the Part-Linker fusions, one skilled 

Applicant further argues that 1) Liner does not teach or suggest an increase in DNA assembly accuracy can be expected from the introduction of phosphorothioate bonds and 2) Osbourne does not teach or suggest that removing excess components would increase accuracy, and the DNA in Osbourne is not suitable for DNA assembly (See Remarks, pages 9-10 and page 11, last paragraph through page 12, paragraph 2).  Although Liner and Osbourne are not being relied upon, a similar argument could be made for Liu.  In view of Liu, this argument has been fully considered but is not persuasive.  In response to applicant’s argument that there is no teaching, suggestion or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Liu is relied upon for the teaching that target nucleic acids can be isolated by attaching phosphorothioate nuclease-resistant adapters and treatment with exonuclease.  Liu teaches the method is effective at removing aberrant PCR products (analogous to incomplete Part-Linker fusions) and small oligonucleotides (analogous to unincorporated Linkers).  After recognizing the problem in Che of how to isolate the Part-Linker fusions, one skilled in the art would recognize the solution in Liu and apply it to Che because Liu teaches that the isolated PCR can be used for downstream applications.  Furthermore, Che teaches that the Part can originate from a PCR reaction.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636